Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1B have been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 10/16/2019 are approved by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR-2014001349) in view of Munenobu et al. (US 20170095953).  The machine translation of Park is replied upon for the rejection purposes.
Regarding claims 1-5, Park discloses a glass fiber coated with a metal alloy comprising zinc (para 0013), wherein the glass fiber is composed of E-glass composition (para 0033) and has a diameter of 20 µm or more (para 0012 and 0040).  Park further discloses the thickness of the metal coating layer may be 0.1 to 100%, preferably 1 to 50%, based on the diameter of the glass fiber (para 0049).  Park appears to be silent regarding the length and length distributions of the glass fibers.  Munenobu discloses using a glass filler composition including: (A) 40 to 80% of glass fibers each having a length of not less than 0.05 mm (50 µm) and less than 0.5 mm (500 µm) (para 0013) ; (B) 15 to 40% of glass fibers each having a length of not less than 0.5 mm (500 µm) and less than 1.0 mm (1000µm) (para 0014); (C) 2 to 30% of glass fibers each having a length of not less than 1.0 mm (1000 µm) and less than 3.0 mm (3000µm) (para 0015); and (D) at most 1% of glass fibers each having a length of not less than 3.0 mm (3000µm) (para 0016) to form glass-fiber reinforce thermoplastic molding product (abstract and para 0001).  The length of glass fibers taught by Munenobu is overlapped the length of glass fibers recited in the claims and Munenobu discloses that the glass fibers having a specific length distribution as above when used as reinforcement fibers in molding product provides excellent strength and performance (para 0027).  .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Bae et al. (KR20120024271) in view of Park et al. (KR-2014001349)  and Munenobu et al. (US 20170095953).  The machine translation of Bae and Park are replied upon for the rejection purposes.
Bae discloses the EMI shielding composite material comprising about 20 wt% of metal-coated glass fibers and a resin (abstract and page 1).  Park in view of Munenobu discloses the glass fibers having a specific length distribution as described above and is incorporated herein by reference.  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use the metal-coated glass fibers having the specific length distribution taught by Park in view of Munenobu, thereby producing EMI shielding composite materials having excellent strength and performance (Munenobu para 0027).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR-2014001349) in view of Munenobu et al. (US 20170095953) as applied above, further in view of Audenaert et al. (EP0563687).  The machine translation of Park and Audenaert are replied upon for the rejection purposes.
Park in view of Munenobu discloses the glass fibers having a specific length distribution as described above and is incorporated herein by reference.  The references are silent regarding how these glass fibers are made.  Audenaert discloses a method for manufacturing glass fibers comprising 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
7/31/2021